Citation Nr: 9926619	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-29 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
conductive deafness, to include the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998).

2.  Entitlement to an increased rating for status post right 
radical mastoidectomy and left tympano-mastoidectomy, chronic 
otitis media and mastoiditis, currently evaluated as 10 
percent disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to April 
1988.

By rating decision in July 1989, service connection was 
granted for conductive deafness of the right ear and status 
post mastoidectomy of the right ear.  In May 1996, the 
veteran filed a claim for an increased rating for service 
connected disabilities.  This appeal arises from the October 
1996 rating decision from the Boston, Massachusetts Regional 
Office (RO) that denied the veteran's claim for a compensable 
rating for conductive deafness of the right ear and for a 
compensable rating for status post mastoidectomy of the right 
ear.  A Notice of Disagreement was filed in September 1997 
and a Statement of the Case was issued in September 1997.  A 
substantive appeal was filed in October 1997 with a request 
for a hearing before a Member of the Board in Washington, 
D.C. 

By rating action of May 1998, service connection was granted 
for deafness of the left ear and the veteran's disability was 
recharacterized as bilateral conductive deafness with an 
evaluation of 0 percent.  The veteran has continued his 
appeal of this issued.  

By rating action of August 1998, the RO recharacterized the 
issue regarding the ear disability to be an increased rating 
for status post right radical mastoidectomy and left tympano-
mastoidectomy, chronic otitis media and mastoiditis (formerly 
rated as status post mastoidectomy, right ear), and an 
increase in the evaluation of this disability to 10 percent 
was granted.  The veteran has continued his appeal.

On May 5, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

At the May 1999 abovementioned Board hearing and in writing 
in April 1999, the veteran indicated that he no longer wanted 
his representative to represent him.

The undersigned notes that the RO additionally considered the 
issue of entitlement to an increased rating for residuals of 
a fracture of the right carpal scaphoid in the September 1997 
Statement of the Case.  Without deciding whether this issue 
is ripe for appellate review, the veteran indicated at the 
May 1999 Board hearing that he wished to withdraw 
consideration of this matter.  Therefore, this issue will not 
be addressed in this decision.

At the May 1999 Board hearing, the veteran indicated that he 
was raising the issue of entitlement to an earlier effective 
date for service connection for the left ear disability.  The 
RO has not developed this issue.  This issue is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.

The issue of entitlement to an increased rating for status 
post right radical mastoidectomy and left tympano-
mastoidectomy, chronic otitis media and mastoiditis will be 
discussed in the Remand portion of this decision as will 
several other matters. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On the VA audiometric evaluation in February 1999, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 41 in the 
right ear, and 37 decibels in the left ear.  Speech 
discrimination ability was 96 percent in the right ear and 96 
percent in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected bilateral conductive deafness have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5107(b), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 3.383(b), 4.1, 4.2, 4.10, 
4.85 including Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On the service enlistment examination in May 1981, the 
authorized audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
10
5
5
25

On a separation examination in March 1988, the authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
45
55
50
LEFT
30
20
20
40
15

The diagnoses included severe hearing loss of the right ear 
and mild hearing loss of the left ear.  

At time of discharge from service, the veteran filed a claim 
for service connection for a right ear disability.  There was 
no mention of the left ear.

On a VA examination in December 1988, the veteran complained 
of slight pain and throbbing in the right ear.  On 
examination of the left ear, the canal and drum were within 
normal limits.  The examination of the right ear showed no 
infection of the right mastoid cavity.  An authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
50
55
LEFT
10
0
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The remarks included deafness of the right ear, conductive 
type.  The diagnoses included status post right 
mastoidectomy.  

By rating action of July 1989, service connection was granted 
for residuals of fracture, right carpal scaphoid with an 
evaluation of 0 percent; status post mastoidectomy, right 
ear, with an evaluation of 0 percent; and conductive deafness 
of the right ear, with an evaluation of 0 percent.  The issue 
of service connection for a disability of the left ear or 
hearing loss was not addressed.

In May 1996, the veteran filed a claim for an increased 
rating for his service connected disabilities.

VA outpatient records were associated with the file and 
include:

An audiological evaluation in June 1994 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
30
50
45
LEFT
35
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The comments included mild to moderate conductive loss of the 
right ear and mild conductive loss of the left ear.

In July 1994, the veteran was seen with complaints of 
decreased hearing of the left ear for the past two weeks.  

An audiological evaluation in September 1994 showed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
35
50
LEFT
30
0
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The comments included mild to moderate conductive loss of the 
right ear and mild conductive loss of the left ear.

In October 1994, the veteran was issued hearing aids.

An audiological evaluation in March 1995 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
30
/
40
LEFT
25
5
20
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The comments included mild to moderate conductive loss of the 
right ear and hearing within normal limits of the left ear. 

An outpatient record from December 1995 shows that review of 
the veteran's audiogram showed a mild conductive hearing loss 
with a speech reception threshold of only 30 decibels.  The 
veteran used bilateral hearing aids and did well.  The 
veteran's hearing was very good in the left ear.

An audiological evaluation in April 1996 showed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
25
35
50
LEFT
50
35
45
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The comments included mild to moderate, most likely 
conductive loss of the right ear and mild to moderately 
severe conductive loss of the left ear.

On an outpatient record from April 1996, the veteran 
complained of his hearing being worse.  The audiogram and 
tympanogram showed stable sensorineural level, with a slight 
increase in the conductive component compared to a prior 
audiogram.  He had an approximately 25 decibel conductive 
component in the lower frequencies which was worse than the 
prior audiogram.  

On a VA ears examination in July 1996, the veteran complained 
of hearing loss of both ears.  

On an authorized audiological evaluation in July 1996, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
20
25
30
LEFT
35
15
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
Bilateral deafness, conductive type was noted.

By rating action of October 1996, the evaluation of 
conductive deafness of the right ear was continued.  The 
current appeal to the Board arises from this action.

Received in September 1997 was an article discussing hearing 
impairment evaluations.

VA outpatient records were associated with the file and 
include:

On an outpatient record from August 1996, the veteran had an 
audiogram that showed bilateral conductive hearing loss with 
speech reception thresholds of 30-35 decibels.  His 
conductive loss on the left was in the mild range.

On an audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
25
25
40
LEFT
45
20
40
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The comments included moderate conductive hearing loss to 
mild conductive hearing loss of the right ear and mild to 
moderately severe sensorineural hearing loss of the left ear.

By rating action of May 1998, service connection for deafness 
of the left ear was granted with an evaluation of 0 percent. 

On an authorized audiological evaluation in July 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
30
45
65
LEFT
30
40
65
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
Bilateral deafness, conductive was noted.

On a VA examination of the ears, the veteran complained of 
major hearing loss that necessitated wearing hearing aids in 
both ears.  

VA outpatient records were associated with the file and 
include:

In September 1998, the veteran was fitted for hearing aids.

On an audiological evaluation in December 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
35
55
60
LEFT
40
15
40
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The comments included mild to moderately severe conductive 
loss of the right ear and hearing within normal limits of the 
right ear.  

On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
35
35
45
LEFT
35
25
35
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Bilateral deafness, conductive was noted.

Received in April 1999 was an April 1999 statement from Tyler 
Brink, who noted that the veteran's hearing disability was 
affecting his ability to do his job properly.  He was not 
always able to hear pages over the PA system and could not 
always hear customers asking for help.  On the occasions when 
his hearing aid was not working, this problem was much worse.

At the May 1999 hearing in Washington, D.C. before a Member 
of the Board, the veteran testified that he had to have the 
volume on the television very loud.  He could not have long 
telephone conversations because it was hard to strain to hear 
the conversation.  He had to strain to hear at work.  He 
could not hear people coming up behind him.  He had almost 
been hit by cars because he could not hear them coming.  The 
veteran's spouse testified that their home was set up as a 
hearing impaired home, with a close captioned television and 
speaker phones.  Increased exposure to noise decreased the 
veteran's hearing. 

Received in April 1999 were several articles regarding 
evaluation for hearing loss.

VA outpatient records were associated with the file and 
include:

On an outpatient record in July 1997, the veteran complained 
of a marked decrease in hearing on the left over the last 
month or two.  

On an outpatient record in March 1998, the veteran's hearing 
had diminished subjectively.  

On an outpatient record in April 1999, the audiogram showed 
bilateral conductive hearing loss.  Speech reception 
threshold was 35 decibels on the right and 30 on the left.  
The impressions included bilateral conductive hearing loss.

II. Analysis

Prior to deciding the rating to be assigned the service 
connected hearing loss, the undersigned notes that the 
veteran contended that the July 1989 rating decision 
constituted CUE.  He maintained that the medical evidence of 
record at the time of this rating supported recognition of 
the left ear as service connected and the assignment of a 
compensable rating for hearing loss.  As this matter is 
inextricably intertwined with the current rating to be 
assigned hearing loss, the Board will address this issue. 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Initially, it is noted that as there was no final denial of 
the issue of service connection for hearing loss at the time 
of the July 1989 rating action, there can be no viable claim 
of clear and unmistakable error.  Here, however, the 
veteran's argument rests on the premise that his claim of 
service connection for hearing loss of the left ear was 
reasonably raised to the RO at the time of the July 1989 
decision, but the RO failed to address it.  However, there 
was no "formal or informal communication in writing" 
requesting a determination of entitlement to service 
connection for left ear hearing loss at that time.  See 38 
C.F.R. § 3.1(p).  While any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim, such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  As held in Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid."  
Therefore, before a VA regional office (RO) or the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See Brannon v. West, 12 
Vet.App. 32 (Nov. 17, 1998).  Accordingly, as there was no 
reasonably raised claim of entitlement to service connection 
for hearing loss of the left ear at the time of the July 1989 
decision, it follows that there can be no viable claim of CUE 
in that decision.  

Moreover, even if the left ear would have been considered in 
rating the hearing loss at that time, there would have been 
no material difference in the outcome.  Rating both ears 
would still have resulted in only a noncompensable percent 
under the specific criteria in effect for rating hearing 
loss.  In Winslow v. Brown, 8 Vet. App. 469 (1996), it was 
determined that clear and mistakable error under 38 C.F.R. § 
3.105(a) must be the sort of error which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Under the circumstances, the Board concludes 
that the veteran has failed to reasonably raise a viable 
claim of CUE regarding entitlement to a compensable rating 
for hearing loss and service connection for hearing loss of 
the left ear.

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated noncompensable pursuant to Diagnostic Code 6100, 
hearing impairment.  In this regard, the Board notes that, 
during the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); see also Fischer v. West, 11 Vet. 
App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its decision awarding a 
noncompensable evaluation for the left ear and continuing a 
noncompensable evaluation for the right ear.  Therefore, the 
regulations were not applied by the RO.  Nor did the RO apply 
or discuss them in its supplemental statement of the case in 
February 1999.  Prior to reaching the analysis of this claim 
on the merits, the Board has considered whether or not the 
veteran would be prejudiced if the Board proceeded with 
appellate consideration of the claim without prior 
consideration of the new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.  Further, the Board 
finds that the revisions made to 38 C.F.R. § 4.86 pertain to 
only exceptional patterns of hearing loss, and that 
consideration of these newly developed criteria would by no 
means affect the outcome of the veteran's claim in this case.  
In sum, the Secretary has stated that 

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds the veteran's claim for a compensable 
evaluation for his service connected bilateral hearing loss 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the claim is plausible.  A claim for an 
increased evaluation is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 
6100 to 6110.

Based on the February 1999 VA audiometric evaluation, the 
veteran's scores compute to a Level I hearing loss of the 
right ear and a Level I hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 
and DC 6100.  Therefore, entitlement to a compensable rating 
is not warranted by the evidence of record.  While the 
undersigned is sympathetic to the veteran's complaints, 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The undersigned has no authority to vary 
from the mandates established by applicable regulation.


ORDER

Entitlement to a compensable rating for the veteran's service 
connected bilateral hearing loss is denied.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 10 percent for status post right radical 
mastoidectomy and left tympano-mastoidectomy, chronic otitis 
media and mastoiditis and by failing to recognize tinnitus, 
headaches and labyrinthitis as being proximately due to or 
the result of service connected status post right radical 
mastoidectomy and left tympano-mastoidectomy, chronic otitis 
media and mastoiditis.

The most recent Supplemental Statement of the Case was issued 
in February 1999.  Subsequent to that time, the regulations 
pertaining to diseases of the ear were revised effective June 
10, 1999.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Court, in this case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides:  "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  In this case, the RO has not had 
the opportunity to consider the pending claims under the 
revised criteria.

A new examination is additionally necessary to accurately 
evaluate the veteran's claim regarding an increased rating 
for service connected right radical mastoidectomy and left 
tympano-mastoidectomy, chronic otitis media and mastoiditis, 
particularly under the revised criteria.
 
The revised regulations pertaining to rating mastoiditis and 
otitis media, in effect as of June 10, 1999, are found in 38 
C.F.R. § 4.87, Codes 6200 and 6201 and are set forth in 
pertinent part below:

6200 Chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any 
combination):
During suppuration, or with aural 
polyps..............10
NOTE:  evaluate hearing impairment, and 
complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone 
loss of skull, separately.

6201 Chronic nonsuppurative otitis media 
with effusion (serous otitis media):
Rate hearing impairment

38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201.

Under regulations pertaining to disease of the ear in effect 
prior to June 10, 1999:

6206 Mastoiditis:
Chronic; rate for impairment of hearing 
and suppuration.  

6200 Otitis media, suppurative, chronic:
During the continuance of the suppurative 
process...............10
NOTE:  To be combined with ratings for 
loss of hearing.

38 C.F.R. § 4.87a, Diagnostic Codes 6200, 6206 (1998). 

Additionally, the RO should consider whether separate ratings 
may be assigned for the disability manifestations of each 
ear.

Further, there is an indication in the record that the 
veteran has been treated at the Albany, New York VA Medical 
Center.  Treatment records from this facility should be 
requested prior to the VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Additionally, the veteran has contended that his bilateral 
ear disabilities and hearing loss has interfered with his 
employment.  An April 1999 statement indicates that the 
veteran was having trouble at work due to his hearing 
problems.  At the May 1999 RO hearing, the veteran stated he 
lost time from work due to his ear disabilities.  

In this regard, the RO appears to have adjudicated the issue 
of entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The Board notes, however, that there 
is no evidence that the RO requested the veteran to submit 
employment records in support of his claim.  The Court has 
held that the duty to assist obligates the VA to advise the 
veteran of the relevance of his or her employment records in 
a claim for an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

Finally, the veteran has that he has chronic headaches and 
dizziness as secondary to service connected ear disabilities.  
He additionally indicates that he has tinnitus as either 
directly related to service or as secondary to his service 
connected ear disabilities.  The RO should consider these 
claims in connection with the current appeal.  In May 1999, a 
VA doctor opined that tinnitus and headaches are residuals of 
the veteran's service connected ear disabilities.  With 
regard to the veteran's claim for service connection for 
headaches, the RO should include a consideration of the Allen 
v. Brown case.  In Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that service connection may be granted for a 
disability under 38 C.F.R. § 3.310 if that disability was 
aggravated by a service connected disability.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be invited to 
submit medical evidence that his tinnitus 
is the result of military service.  If a 
well-grounded claim is submitted, 
appropriate development should be 
ordered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
status post right radical mastoidectomy 
and left tympano-mastoidectomy, chronic 
otitis media and mastoiditis at issue in 
recent years, and tinnitus, headaches, 
and labyrinthitis since service.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained and associate them 
with the claims file, including from the 
Albany, New York VAMC.

3.  The veteran should be scheduled for a 
VA otolaryngology examination to 
determine the current severity of his 
service connected status post right 
radical mastoidectomy and left tympano-
mastoidectomy, chronic otitis media and 
mastoiditis.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims file should be 
made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand.  
All indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history; and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings.  The examiner must review the 
new and old rating criteria for diseases 
of the ear as set forth above.  The 
findings of the must address the presence 
or absence of the specific criteria set 
forth in the old and revised rating 
schedule. 

Additionally, the examiner should 
describe the manifestation of the ear 
disability of each ear separately.  In 
particular, it should be noted whether 
there is suppuration or aural polyps.  
The examiner should be asked to determine 
whether it is at least as likely as not 
that the veteran has chronic 
labyrinthitis, tinnitus or headaches 
which are proximately due to or the 
result of or being aggravated by his 
service connected ear disabilities.  If 
so, the reasons and bases for the opinion 
should be given.  It the physician agrees 
or disagrees with any opinion of record, 
he/she should so indicate.  If additional 
specialist examinations are needed to 
answer any of the questions posed, such 
examinations should be ordered.

4.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected right radical mastoidectomy and 
left tympano-mastoidectomy, chronic 
otitis media and mastoiditis or service 
connected conductive deafness, both ears.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the service connected ear 
disabilities or bilateral deafness, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

5.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected ear disabilities or bilateral 
deafness pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims for an increased rating 
and for an extraschedular rating on the 
basis of all the evidence of record.  The 
increased rating claim for status post 
right radical mastoidectomy and left 
tympano-mastoidectomy, chronic otitis 
media and mastoiditis should be 
considered under both the old and the new 
rating criteria in accordance with the 
guidance expressed by the Court in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461 
(1997).  

If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new rating criteria for diseases 
of the ear and recitation of the revised 
criteria for the service connected ear 
disabilities and extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1) for the service connected ear 
disabilities and bilateral deafness).  

This must include a discussion as to 
whether it is more advantageous to rate 
the veteran under the old or revised 
criteria.  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The letter 
notifying the veteran of the consequences 
for any failure to appear for an 
examination should also be associated 
with the claims folder.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

7.  As to the claim for secondary service 
connection for tinnitus, headaches and 
labyrinthitis as proximately due to or 
the result of service connected status 
post right radical mastoidectomy and left 
tympano-mastoidectomy, chronic otitis 
media and mastoiditis, the RO must review 
the claims folder and ensure that all of 
the development requested herein above 
was conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims for service 
connection for tinnitus as directly 
related to service or proximately due to 
or the result of service connected status 
post right radical mastoidectomy and left 
tympano-mastoidectomy, chronic otitis 
media and mastoiditis and service 
connection for headaches and 
labyrinthitis as being proximately due to 
or the result of service connected status 
post right radical mastoidectomy and left 
tympano-mastoidectomy, chronic otitis 
media and mastoiditis, including the May 
1999 VA outpatient record and 
consideration of the Allen case.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
applicable, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

